Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, 10/22/2019, 2/1/2021, and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekimoto (20120002102) hereafter Sekimoto.
 	 Regarding claims 1, 19, and 20, Sekimoto discloses a camera module (fig. 1-4), comprising: a stacked lens structure (4) including a plurality of lens substrates (see fig. 4), the plurality of lens substrates including: a first lens substrate including a first lens (4) that is disposed at an inner side of a through-hole formed in the first lens substrate (fig. 4), and a second lens substrate (4) including a second lens (4) that is disposed at an inner side of a through-hole formed in the second lens substrate (see fig. 4), wherein the first lens substrate is directly bonded to the second lens substrate (see fig. 4); and an electromagnetic drive unit (8, 10a, 10b; par. [0057]-[0059]) configured to adjust a distance between the stacked lens structure and a light-receiving element (fig. 2, 4, par. [0057]-[0059][0068][0069]).  	Regarding claim 2, Sekimoto discloses the camera module according to claim 1, wherein the electromagnetic drive unit includes an autofocus (AF) coil and an AF magnet, the stacked lens structure includes the AF coil, and the electromagnetic drive unit is configured to adjust the distance between the stacked lens structure and the light-receiving element by moving the stacked lens structure in an optical axis direction (par. [0055]-[0059]).  	Regarding claim 3, Sekimoto discloses the camera module according to claim 2, wherein the AF coil is bonded to the stacked lens structure (fig. 4, par. [0055]-[0059]).  	Regarding claim 4, Sekimoto discloses the camera module according to claim 2, wherein the AF coil (8) is wound around an outer periphery of the stacked lens structure, and each of the plurality of lens (4) substrates forming the stacked lens structure have a substantially octagonal shape in a plan view (par. [0055], fig. 13).  	Regarding claim 5, Sekimoto discloses the camera module according to claim 2, wherein the AF coil is wound around an outer periphery of the stacked lens structure, and each of the plurality of lens substrates forming the stacked lens structure have a rounded substantially-quadrangular shape in a plan view (par. [0055], fig. 13).  	Regarding claim 6, Sekimoto discloses the camera module according to claim 2, further comprising a lens barrel configured to house the stacked lens structure, wherein the AF coil is bonded to the lens barrel (fig. 1).  	Regarding claim 7, Sekimoto discloses the camera module according to claim 6, wherein the lens barrel includes a first projection portion projecting to an inner peripheral side of the lens barrel, and the stacked lens structure is configured to be brought into contact with the first projection portion (fig. 1 and 4).  	Regarding claim 8, Sekimoto discloses the camera module according to claim 7, wherein the lens barrel further includes a second projection portion projecting to an outer peripheral side of the lens barrel, and the AF coil is configured to be brought into contact with the second projection portion (fig. 2, 4, par. [0057]-[0059][0068][0069]).   	Regarding claim 11, Sekimoto discloses the camera module according to claim 2, wherein each of the plurality of lens substrates have a substantially quadrangular shape in a plan view, and the AF magnet includes magnets disposed at positions facing four corners of the plurality of lens substrates each having the substantially quadrangular shape in the plan view (fig. 11a and 11b).  	Regarding claim 12, Sekimoto discloses the camera module according to claim 1, wherein the electromagnetic drive unit includes an autofocus (AF) coil and an AF magnet, the stacked lens structure includes the AF magnet, and the electromagnetic drive unit is configured to adjust the distance between the stacked lens structure and the light-receiving element by moving the stacked lens structure in an optical axis direction (fig. 2, 4, fig. 11a and 11b, par. [0057]-[0059][0068][0069]).  	Regarding claim 13, Sekimoto discloses the camera module according to claim 12, further comprising a lens barrel configured to house the stacked lens structure, wherein the AF magnet is bonded to the lens barrel (fig. 1).  	Regarding claim 14, Sekimoto discloses the camera module according to claim 12, wherein the AF magnet is bonded to the stacked lens structure (fig. 4).  	Regarding claim 16, Sekimoto discloses the camera module according to claim 12, wherein each of the plurality of lens substrates have a substantially quadrangular shape in a plan view, and the AF magnet includes AF magnets that are disposed at four corners of the plurality of lens substrates each having the substantially quadrangular shape in the plan view (fig. 11 and 13).  	Regarding claim 17, Sekimoto discloses the camera module according to claim 1, further comprising a second electromechanical drive unit configured to move the stacked lens structure in a direction orthogonal to an optical axis direction.  	Regarding claim 18, Sekimoto discloses the camera module according to claim 1, wherein the electromechanical drive unit is configured to adjust the distance between the stacked lens structure and the light receiving-element by moving the light-receiving element in an optical axis direction (par. [0057][0140]).                                                          Allowable Subject Matter
Claims 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 9, the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the AF coil is configured to be brought into contact with the one of the diaphragm plate and the cover glass.”  	Regarding claim 10, the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein an uppermost lens substrate of the plurality of lens substrates of the stacked lens structure is larger in a plan view than other lens substrates of the plurality of substrates, and the AF coil is configured to be brought into contact with the uppermost lens substrate.”  	Regarding claim 15, the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein a portion of the AF magnet is disposed in the plurality of lens substrates forming the stacked lens structure.”  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872